In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00138-CR
         ______________________________


        JASON DEMARCUS FORT, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 115th Judicial District Court
                Upshur County, Texas
                Trial Court No. 14,377




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       When Gilmer police executed a search warrant at 904 Warren Street, Jason Demarcus Fort

was there with various men, but had not been there as long as had many of the others. Fort was in

a back bedroom when police arrived and tried to break out a window to escape, cutting himself badly

in the process. When officers corralled him and were in the process of taking him to an emergency

medical vehicle for treatment, Fort made another effort to escape, running out the front door. This

time, Fort was tackled and taken to the hospital. Several batches of crack cocaine were later found

on the premises. Some of those present at the time protested that the cocaine did not belong to Fort.

Fort appeals his resulting conviction for possession of a controlled substance with intent to deliver,

within 1,000 feet of a school zone. After reviewing the record and evaluating the arguments of

counsel, we hold that (1) the evidence is sufficient to support Fort's conviction, (2) allowing the

cross-examination of one of Fort's witnesses was not error, and (3) a hearing on Fort's motion for

new trial was not requested. We, therefore, affirm the trial court's judgment.

(1)    The Evidence Is Sufficient to Support Fort's Conviction

       Fort first complains the evidence was insufficient. In his brief, he cites the standards of

review for legal and factual sufficiency, but his single point of error does not articulate which

standard he believes is not met or whether he is arguing that neither were met. His argument asserts

that, where there were trace amounts of cocaine found on the digital scales in his pocket, Fort could




                                                                                                    2
at most be guilty of possession of less than one gram of controlled substance in a drug-free zone.

The jury was instructed on this lesser offense, yet still convicted Fort of the charged offense.1

       In reviewing the legal sufficiency of the evidence, we view all the evidence in the light most

favorable to the verdict and determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Johnson v. State, 23 S.W.3d 1, 7 (Tex.

Crim. App. 2000). In a factual sufficiency review, we review all the evidence, but do so in a neutral

light and determine whether the evidence supporting the verdict is so weak or is so outweighed by

the great weight and preponderance of the evidence that the jury's verdict is clearly wrong or

manifestly unjust. Roberts v. State, 220 S.W.3d 521, 524 (Tex. Crim. App. 2007); Watson v. State,

204 S.W.3d 404, 414–15 (Tex. Crim. App. 2006); Clewis v. State, 922 S.W.2d 126, 135 (Tex. Crim.

App. 1996).

       Under either sufficiency standard, it is unnecessary for the State's evidence to exclude every

other possible hypothesis but that of the accused's guilt, as long as there are sufficient links to

connect the accused to the crime. Sonnier v. State, 913 S.W.2d 511, 516 (Tex. Crim. App. 1995);

Benson v. State, 240 S.W.3d 478, 482 (Tex. App.—Eastland 2007, pet. ref'd); Harris v. State, 133



       1
         If Fort is asserting claims of legally and factually insufficient evidence, he has presented a
multifarious point of error. We may overrule any multifarious or inadequately briefed point of error.
Martin v. State, 252 S.W.3d 809, 813 n.4 (Tex. App.—Texarkana 2008, no pet.); see also TEX . R.
APP . P. 38.1. But see Chimney v. State, 6 S.W.3d 681, 688 (Tex. App.—Waco 1999, pet. ref'd).
Further, because it is unclear from his argument which claim he is presenting, his point is
inadequately briefed. Nonetheless, we address his arguments in the interest of justice.


                                                                                                     3
S.W.3d 760, 764–65 (Tex. App.—Texarkana 2004, pet. ref'd). In the context of a charge of

possession of controlled substance, many links to consider have ben recognized:

       (1) the contraband was in plain view or recovered from an enclosed place; (2) the
       accused was the owner of the premises or the place where the contraband was found;
       (3) the accused was found with a large amount of cash; (4) the contraband was
       conveniently accessible to the accused; (5) the contraband was found in close
       proximity to the accused; (6) a strong residual odor of the contraband was present;
       (7) the accused possessed other contraband when arrested; (8) paraphernalia to use
       the contraband was in view, or found on the accused; (9) the physical condition of
       the accused indicated recent consumption of the contraband in question; (10) conduct
       by the accused indicated a consciousness of guilt; (11) the accused attempted to flee;
       (12) the accused made furtive gestures; (13) the accused had a special connection to
       the contraband; (14) the occupants of the premises gave conflicting statements about
       relevant matters; (15) the accused made incriminating statements connecting himself
       or herself to the contraband; (16) the quantity of the contraband; and (17) the
       accused was observed in a suspicious area under suspicious circumstances.

Muckleroy v. State, 206 S.W.3d 746, 748 n.4 (Tex. App.—Texarkana 2006, pet. ref'd) (citing

Lassaint v. State, 79 S.W.3d 736, 740–41 (Tex. App.—Corpus Christi 2002, no pet.) and Kyte v.

State, 944 S.W.2d 29, 31–32 (Tex. App.—Texarkana 1997, no pet.)). It is the logical force of such

links, rather than mere quantity, that is important in determining whether the evidence is sufficient

to connect the accused to the alleged contraband or crime. Evans v. State, 202 S.W.3d 158, 162

(Tex. Crim. App. 2006).

       Officer Mark Case testified that Ricky Moore, the owner of the house at 904 Warren, had

expressed concerns to Case about several young men who hung around Moore's house and dealt

crack cocaine. Moore denied alerting the police. Case and other law enforcement personnel placed

the house under surveillance and eventually secured a search warrant. Fort was seen at the house


                                                                                                   4
during the surveillance period. On February 17, 2006, officers executed the search warrant, finding

two plates with crack cocaine, a razor blade, a loaded pistol, and a set of digital scales on the kitchen

table. In a back bedroom, Fort and Michael Brown broke out a window and tried to flee. Fort

suffered cuts to his arms from the escape attempt and was not handcuffed because of his wounds.

As officers led Fort out of the house, Fort ran out the front door but was apprehended. Fort was

taken to a hospital and received stitches for the injuries to his arm. Randy Burris of the Gilmer

Police Department testified the house was 317 feet from a Head Start school.

        On Fort's person was found a set of digital scales, which bore cocaine residue. In Fort's shoe

was $618.00 in currency. All the men at the scene were found to have currency hidden in their

shoes. More than fifty grams of crack cocaine was found in the house in various locations. Moore

denied that he had complained to police about the men hanging around his house or that he knew

police had the house under surveillance. Moore did, however, admit he was intimidated by the men,

calling them a "little gang" that would not leave when he asked them to do so.2 He also did not deny

knowing that drugs were being sold from his house. Moore admitted he used crack cocaine himself

and had felony drug convictions which had sent him to prison "two or three times." He testified to

being sure that none of the drugs found in his house belonged to Fort. Fort had arrived about twenty

or thirty minutes before the police, and the other men, with the cocaine, had been present at least an




        2
         Moore's sister had better luck; when they knew she was coming, the men would leave, only
to return.

                                                                                                       5
hour before the search. This was Moore's reason for feeling certain none of the cocaine could be

attributed to Fort.

        Fort, in his defense, also read into the record part of the testimony of fellow defendant Joshua

Haynes.3 In that excerpt, Haynes said that the cocaine belonged to him and the men present other

than Fort. Haynes said Fort was not present when the drugs were purchased. Haynes pled guilty to

a charge arising from this same search. After Fort's appellate counsel filed a brief in this appeal, Fort

filed a pro se brief, which consisted of a lengthy handwritten statement from Reginald Johnson.

Johnson was one of the other men arrested at the house on this occasion. In his statement, Johnson

says the drugs at the house were not Fort's.

        Fort does not have the right to hybrid representation, and Johnson's notarized statement was

not presented to the jury. We are not permitted to consider evidence that was not part of the record

below—such supplementation is inappropriate under our appellate rules, and such proffers of proof

are generally acceptable only within the context of an application for writ of habeas corpus. See

Ramirez v. State, 104 S.W.3d 549, 551 n.9 (Tex. Crim. App. 2003) (citing Solomon v. State, 49
S.W.3d 356, 365 (Tex. Crim. App. 2001)). Accordingly, we cannot consider it in this matter.




        3
         About three weeks before the instant trial, another trial was held on Fort's charge. After
testimony, but just before the jury was to deliberate, one of the jurors realized he worked with a
relative of Fort, and that co-worker had made several attempts to contact the juror. The juror was
uncomfortable with this situation and said it would affect his deliberations. The trial court declared
a mistrial.

                                                                                                       6
        In Fort's case, a large amount of crack cocaine was found in plain view in the house, and

various other quantities of cocaine were found throughout the house. Fort was in possession of drug

paraphernalia—scales with trace amounts of cocaine—and a large amount of cash. Indeed, most of

the men at the scene had large amounts of currency hidden in their shoes. Fort made two attempts

to flee, which we can categorize as indicating consciousness of guilt. Evidence of attempting to flee

is admissible and may indicate consciousness of guilt. See Figueroa v. State, 250 S.W.3d 490, 503

(Tex. App.—Austin 2008, pet. ref'd); Smith v. State, 118 S.W.3d 838, 841, 843 (Tex.

App.—Texarkana 2003, no pet.). The large amount of cocaine at the house paired with Moore's

testimony that many of these same men were frequently at the house dealing drugs—when added to

Fort's possession of a large sum of cash and scales with cocaine residue and his two attempts to

flee—strongly suggests that Fort's presence on the premises was not innocent.

        The jury is free to believe or disbelieve the testimony of any witness, to reconcile conflicts

in the testimony, and to accept or reject any or all of the evidence of either side. Bottenfield v. State,

77 S.W.3d 349, 355 (Tex. App.—Fort Worth 2002, pet. ref'd). A jury confronted with conflicting

evidence may elect to believe one witness and disbelieve others and may resolve inconsistencies in

the testimony of any witness, even to the extent of accepting the testimony of laypersons which

disputes that of experts. Cain v. State, 958 S.W.2d 404, 408–09 (Tex. Crim. App. 1997). We may

not substitute our own determination for that of the jury. See Ortiz v. State, 93 S.W.3d 79, 87–88

(Tex. Crim. App. 2002); Scott v. State, 934 S.W.2d 396, 399 (Tex. App.—Dallas 1996, no pet.).



                                                                                                        7
       It was up to the jury to evaluate the witnesses' credibility and to weigh testimony on both

sides. The jury weighed the opposing evidence and found Fort guilty beyond a reasonable doubt.

We find that the logical force of the above links all provide legally and factually sufficient evidence

to support Fort's conviction. We overrule this point of error.

(2)    Allowing the Cross-Examination of One of Fort's Witnesses Was Not Error

       Fort also claims error related to the cross-examination of a defense witness with "have you

heard" questions concerning Fort's prior criminal record. Based on our conclusion that Fort's own

direct examination opened the door to this topic, we find no error in the trial court's ruling.

       In Fort's case-in-chief, he called Moore, at whose house the search was conducted. Moore

said he knew all the men at the scene, including Fort. He had known Fort about ten years. On the

day of the search and arrest, Moore said Fort had only recently arrived, about twenty to thirty minutes

before officers arrived and executed the warrant. Based on this arrival time, Moore was sure none

of the cocaine at the scene was Fort's, because the other men and the cocaine were already at the

house when Fort arrived. When asked about the scales found in Fort's pocket, Moore said he knew

nothing about that. Moore, who has diabetes and a prosthetic leg, said Fort frequently helped him

around the house and brought him groceries. Fort, said Moore, would help with the dishes, sweep

the floors, or leave money for Moore. All that led to Moore's testimonial that Fort was "a pretty

good guy."




                                                                                                     8
        In response to Moore's testimonial of Fort's good character, the State asked to be allowed to

cross-examine Moore using Fort's prior conviction for delivery of cocaine. The trial court allowed

it over Fort's objection.

        The State asked Moore if he was aware that Fort had been convicted in March 2002 for

delivery of cocaine. Moore said he knew of the conviction but thought it was for marihuana.

        The Texas Court of Criminal Appeals has reviewed a similar situation. See Harrison v. State,

241 S.W.3d 23 (Tex. Crim. App. 2007). In Harrison, a defense witness said the defendant "was a

sweet person, he was a good person" and that he "watched my kids and I don't have a problem with

him." Id. at 25. Citing Rules 404 and 405 of the Texas Rules of Evidence, and stating that

"[a]lthough Appellant did not intentionally elicit [the witness'] character testimony, the non-

responsiveness of [the witness'] statement does not change the fact that it was character evidence

offered by a defense witness." Id. at 27; see TEX . R. EVID . 404, 405. The cross examination was

allowed.

        In an earlier case the court explicitly held that a witness who testifies about a defendant's

good character may then be cross-examined to test the witness' awareness of relevant specific

instances of bad conduct. See Wilson v. State, 71 S.W.3d 346, 349–50 (Tex. Crim. App. 2002).

Wilson had called a cleric to testify about his involvement in Wilson's life and Wilson's character.

The court held that, because a witness gave his good-character opinion of the defendant, the State

was then entitled to ask questions about prior criminal acts. Although Wilson involved testimony



                                                                                                   9
at the punishment phase, the Texas Court of Criminal Appeals' reasoning in Wilson and Harrison

controls the instant situation.

        A trial court's decision to admit or exclude evidence is reviewed under an abuse of discretion

standard. See Green v. State, 934 S.W.2d 92, 101–02 (Tex. Crim. App. 1996). We will not reverse

a trial court whose ruling was within the "zone of reasonable disagreement." Id. at 102.

        We find the trial court did not abuse its discretion by allowing this line of cross-examination.

We overrule this point of error.

(3)     A Hearing on Fort's Motion for New Trial Was Not Requested

        Finally, Fort complains the trial court erred by not setting a hearing on Fort's motion for new

trial. Fort filed a motion for new trial alleging that, following trial, the district attorney and Fort's

trial counsel spoke to a jury member who stated that he had been reporting and complaining of drug

trafficking in the area for five years and that the jury member believed Fort had been trafficking in

the jury member's neighborhood.

        Fort's trial counsel filed a motion requesting a new trial and attached an affidavit describing

the conversation with the jury member. Nowhere in the motion, though, did Fort request a hearing

on the matter; nor was a proposed order with a hearing date attached to the motion.

        This situation is controlled by Rozell v. State, 176 S.W.3d 228 (Tex. Crim. App. 2005). In

Rozell, the appellant filed a motion for new trial, but did not request a hearing on the motion.4

        4
         Rozell though, unlike Fort, did attach to his motion a proposed order form listing "options
[for the trial court] of having a hearing or ruling on the motion without a hearing, which, without a

                                                                                                      10
Rozell argued on appeal that the trial court erred in failing to hold a hearing after Rozell had

presented, or filed, his motion. But the Texas Court of Criminal Appeals pointed out that

"presentment" of a motion for new trial requires giving the trial court actual notice of the relief

sought. Id. at 230; Todd v. State, 242 S.W.3d 126, 133 (Tex. App.—Texarkana 2007, pet. ref'd).

Analogizing to the principles behind the doctrine of preservation of error, the Texas Court of

Criminal Appeals ruled that a trial court's ruling should not be reversed where the defendant did not

timely make the trial court aware of the alleged error and give the trial court an opportunity to correct

it. Rozell, 176 S.W.3d at 230. "Presenting the motion, along with a request for a hearing, is required

to let the court know that the defendant wants the trial court to act on the motion and whether the

defendant would like a hearing on the motion." Id. Based on the record before us, we find that Fort

failed to "give the trial court actual notice that he timely filed a motion for new trial and request[ed]

a hearing on the motion for new trial." Id. We overrule this point of error.




more specific request, left to the trial court's discretion whether a hearing should be held." The
Texas Court of Criminal Appeals held that "appellant did not adequately advise the trial court of his
desire to have a hearing." Rozell, 176 S.W.3d at 231.


                                                                                                      11
      We affirm the judgment.




                                     Josh R. Morriss, III
                                     Chief Justice

Date Submitted:    June 17, 2008
Date Decided:      October 9, 2008

Do Not Publish




                                                            12